The petition of the relator in the above entitled and numbered case having been duly considered,
It is ordered that a Writ of Certiorari issue herein, directing the Honorable Matthew S. Braniff Judge of the Criminal District, Court for the Parish of Orleans, to transmit to the Supreme Court of Louisiana, on or before the 27th day of March, 1968, the record, or a certified copy of the record, of the proceedings complained of by the relator herein, to the end that the validity of said proceedings may be ascertained.
It is further ordered that the aforesaid Judge of said Court and the respondent shall show cause, in this court, on the date aforesaid, at 11 o’clock A.M., why the relief prayed for in the petition of the relator should not be granted. Granted with stay order.
It is further ordered that, in the meantime and until the further orders of this court all proceedings against the relator in said Criminal District Court shall be stayed and suspended.
SUMMERS, J., is of the opinion the writ should be refused.
SUMMERS, J.,
is of the opinion the writ should be refused. All issues in this matter have been thorottghly and deliberately considered and there is no basis for not compelling Aaron M. Kohn to testify and give information to the grand jury. Granting of this writ serves only to further obstruct the grand jury in its effort to investigate organized crime in Orleans Parish. By one device or another, Kohn *686has avoided giving information to the grand jury since September 1967 until, in this case, he takes the Fifth Amendment. By these tactics he has impeded the grand jury in its legitimate effort to investigate .alleged organized crime which Kohn him.self has publicly stated exists in Orleans Parish. Kohn’s objective, whatever it might be, is diametrically opposed to the duly constituted legal authority and his sentence for contempt should be approved.